Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the change in number of particles satisfying Equation 1 as recited in the present claim 1 in an alignment composition with a solvent mixture of N-methyl pyrrolidone (NMP) and 2-butoxyethanol (See Examples),  does not reasonably provide enablement for an alignment composition with any solvent or mixtures of solvent having with a scope with the change in the number of particles in the alignment composition as presently claimed. The particles in the alignment composition is precipitates of crosslinking agent from the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “number of particles having particles size of 0.5 micron or more contained in the liquid crystal alignment agent” but does not clearly set forth the condition under which the number of the particle being obtained. The particles as recited in the present claim are precipitates of the crosslinking agent from the alignment composition as presently claimed, which directly depends on the solvent in the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/043310 (US PUB 2021/032540).  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a liquid crystal alignment composition comprising polymers and a cross-linking agent as recited in the present claim 8 and claim 10, which inherently renders the change in number of the particles in the alignment composition satisfying instantly claimed equation 1 as recited in the present claim 1. Therefore, it . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-17 of copending Application No. 16/958046 (US PUB 2021/0061976).  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a liquid crystal alignment composition comprising polymers and a cross-linking agent as recited in the present claim 8 and claim 10, which inherently renders the change in number of the particles in the alignment composition satisfying instantly claimed equation 1 as recited in the present claim 1. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the co-pending application No. 16/958046. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 17/045823 (US PUB 2021/0139782).  Although the conflicting claims are not identical, they are not patentably distinct from each other because copending application claims a liquid crystal alignment composition comprising polymers and a cross-linking agent as recited in the present claim 8 and claim 10, which inherently renders the change in number of the particles in the alignment composition . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2010/0243955, of record, ‘955 hereafter) in view of Kim et al (KR 20190087819, ‘819 hereafter).
 Regarding claims 1-17, ‘955 discloses a liquid crystal alignment film and a method of making the same, wherein the liquid crystal alignment film is formed from an aligning agent composition (See examples, [0067]-[0070], Tables 7 and 8) comprising  a first polymer including at least one of repeating units represented by Chemical Formula 3, a repeating unit represented by Chemical Formula 4, or a repeating unit represented by Chemical Formula 5 (Table 7, Polymer B 52 and others); a second polymer including a repeating unit represented by Chemical Formula 6 (Table 6, synthesis example A1, and others). ‘955 also discloses that the ratio of the two polymers can be 1 to 4 (see Examples in Table 8). ‘955 is silent on that the aligning agent composition further comprises a cross-linking agent compound having a chemical structure represented by the chemical formula 1-1 as recited in the present claim 10, however, ‘819 discloses a crosslinking agent compound having a chemical structure reading upon instantly claimed chemical formula 1-1 ([0013]-[0022], formula 1 and formula 2, R3 can be a silyl group), in an amount of 1 to 30% by weight ([0098]),  to render a liquid crystal alignment having sufficient film strength and better reliability and other properties ([0009], [0202]). In light of these teachings, it would have been obvious to one of ordinary skill in the art 
Regarding claim 12, modified ‘955 teaches all the limitations of claim 1, ‘955 discloses a liquid crystal display device comprising the alignment film ([0069]-0071]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782